Grant, J.
(dissenting). The contract of insurance in this case provided that it should be void “if the hazard be increased by any means within the control or know*285ledge of the insured,” unless otherwise provided by agreement indorsed thereon or added thereto; “or if (any usage or custom of trade or manufacture to the contrary notwithstanding) there be kept, used, or allowed on the premises, benzine, gasoline, naphtha, or other explosives.” The rate of insurance was very low. The property insured was a courthouse, standing in the center of a block with no other buildings on it.
1. It is conclusively established by the evidence, and is in fact conceded, that gasoline was kept, used, and allowed in the tower of the courthouse for 24 days; that the floor of this tower was of pine, that the timbers were of pine, and that they were as dry as tinder; that three torches or blow-pipes were used to burn the paint off from the cornice, which was constructed of pine timber on the inside and covered with galvanized iron on the outside; that these torches did set the building on fire, and cause its destruction; that the defendant was not informed that this was to be done; that its assent was not obtained; and that the proper county authorities contemplated and permitted it, and had full knowledge of the method employed while it wras being done. The sole claim of the plaintiff is that this method was customary and reasonably safe, that it was a proper way of making repairs, and was contemplated by the contract of insurance. Can the above language be reasonably construed to mean that these parties contracted that plaintiff might keep, or permit to be kept, within this building, for weeks, one of the most volatile and inflammable of substances, to be used by its painters, not upon the inside, but upon the outside, of the building? There was no necessity for storing it there. It could as well have been kept outside the building. It was, possibly, a little more convenient for the painters to keep it in the tower; but convenience is not the test, but reasonable necessity. Where the insured seeks to avoid the plain terms of his policy upon the ground of repairs, it certainly is incum*286bent upon him to show some necessity for the methods-employed.
The following authorities are relied on by the plaintiff : Dobson v. Sotheby, Moody & M. 90; O’Niel v. Insurance Co., 3 N. Y. 122; New York Equitable Ins. Co. v. Langdon, 6 Wend. 623; Hears v. Insurance Co., 92 Pa. St. 15. In neither of these cases was the language of the policy like-that in the present case. In Dobson v. Sotheby, it appears that there was no agreement in the policy, but the rate of premium was the lowest rate, and only payable for buildings of a certain description wherein “no fire is kept.” The court held that this language applied to habitual fires, but said: “If the company intended to stipulate,.not merely that no fire should habitually be kept on the premises, but that none should ever be introduced upon them, they might have expressed themselves to that effect.” Is there any difference in meaning between the terms “allowed” and “introduced?” As used in this contract, “to allow,” as defined by Webster, means “to permit; suffer; tolerate.” Will it be contended that if, in that case, the policy had provided that no fire should be kept, used, or allowed in the building, the court would have held, as it did, that it was proper to make a fire tu heat tar?
In O’Niel v. Insurance Go., the policy forbade the storing of hazardous or extra hazardous goods. The property insured was a private dwelling. Painters were painting-the inside of the house, and brought into it, and kept there while the work was going on, the necessary material, — paints, oil, and turpentine. It was held that the object of that clause was to prevent the house from being-used for the ordinary deposit of hazardous goods.
In Mears v. Insurance Co., the provision in the policy was as follows:
“If the assured shall keep or have, in any place on the insured premises where this policy may apply, petroleum, naphtha, benzine, benzole, gasoline, benzine-varnish, or *287any product, in whole or in part, of either; or gunpowder,, fireworks, nitroglycerin, phosphorus, saltpeter, nitrate of soda; or keep, have, or use camphine, spirit gas, or any burning fluid or chemical oils, without written permission in this policy, — then, and in every such case, this policy shall be void.”
The plaintiff purchased 8 or 10 gallons of benzine and a small quantity of carbon oil, and stored them in his bonded warehouse, situated some 40 or 50 yards distant from the insured premises. His workmen carried the benzine in a small tin can from the warehouse to the distillery, and used it in cleaning the machinery. The court held that the words “keep or have” were intended to prevent a storage either permanently or habitually, and that bringing a prohibited article upon the premises upon a single occasion, and for the sole purpose of cleaning machinery, was not keeping or having it there, within the meaning of the policy. Stress was laid upon the fact that the benzine was not kept on the insured premises during the period of its use, but was stored in the bonded warehouse. Upon the other point, the court said:
“The use of benzine is not prohibited, in terms.- If prohibited at all, it must be because benzine comes within the description of burning fluid or chemical oils which, in their nature, are like camphine or spirit gas, and there was no proof that it is of like nature.”
In New York Equitable Ins. Co. v. Langdon, the two’ defenses were that the business of a grocer was hazardous because he kept liquor and oil, and because he kept these articles for the purpose of retailing. It was held that the term “storing” meant a keeping for safe custody, and not where the grocer kept them for retail.
We are cited to no authorities, nor have I been able to find any, w'here the provision that these articles shall not be “used, kept, or allowed,” upon the premises has been construed to cover a case like the present. If the plaintiff had permitted these painters to keep gasoline in *288the courthouse for three weeks, while they were painting the property of some other person near by, or some other county building, it would, under all the authorities, have rendered the policy void. The danger would have been no greater in those cases than in this, and apparently there was in this case no greater necessity for such keeping. The language of this contract is clear and unequivocal. It clearly forbids certain acts, to which the plaintiff agreed, under the penalty of the forfeiture of his policy. To hold that they were not forbidden is, in my judgment, directly contrary to the plainest and most unequivocal language, and imposes a contract upon the parties which they never made.
2. It requires no testimony to inform anyone that the Application of an intense flame to dry pine wood is dangerous and hazardous. A thin coat of galvanized iron was placed over the woodwork upon this cornice. Upon this iron was blown a flame of intense heat. It is common knowledge that, if there was a hole or an open seam in this sheet iron, the flame would penetrate, and set fire to the wood inside, and also that it would quickly heat the thin iron sufficiently to ignite the wood with which it was in contact. There is no testimony that this flame was not applied with due care, upon the assumption that it was proper to apply it at all. It is conceded that it set fire to the building, and that it was thereby ■destroyed. Either there was some hole or defective seam through which the flame entered, or else the iron was ■so heated by the application of the flame that it set fire to the woodwork. 11 is, therefore, established that, notwithstanding the care used by the painters, the use of the flame was dangerous, increased the hazard, and ■destroyed the building. It is insisted, however, that this is a customary and proper method of removing old paint from buildings, and this brings us to an examination of the testimony. On account of the importance of the case in the construction of insurance contracts, and the — to *289me — -strange claim of the plaintiff, I give the substance of the entire testimony on the use of these torches.
Mr. Samuel H. Row, who was commissioner of insurance of this State for 12 years, and has been the general agent for an insurance company in this State for 10 years, testified that he never knew paint to be burned off a building before, did not know that it was customary to do so, and that no company would write insurance knowing that it was to be done, and that the increase of hazard was so great that his company would at once have canceled the policy had it known what was to be done, and that in his judgment it was a material increase of hazard. Mr. Cornell and Mr. Tillotson, both of whom have been State agents for 18 to 20 years, gave similar testimony. No one, experienced or inexperienced in the insurance business, has given any testimony tending to show that insurers have ever voluntarily assumed such a risk.
Mr. Sleater, who had the contract to paint the building, testified that he could not tell whether or not any seams were open in the cornice; that he never made an examination; that this was a proper.way to remove the paint, and it could not have been done in any other way in 10 years. 1 ;
“I couldn’t tell exactly how long it was necessary to direct the blaze upon the paint in order to blister it up. It was very soon, — according to how much you could turn off. You could rig that lamp so that it would take up one-half hour or a quarter of a minute. The ordinary way, we worked right along with it, using it in one hand and taking the knife in the other, and passed right along. * * * Í got one of these torches of Mr. Hill, and one of Mr. Woodbury. Mr. Woodbury is a plumber in this city, and Mr. Hill is a painter. 1 had none of my own. I have been painting 22 years,’ and never owned a torch,— not that kind of a torch. I never used this one before I used it on this building, — not that kind of a torch. In my profession or trade as a painter, I never used a gasoline torch in painting before. In my 22 years’ experience, *290this was the first time I had- occasion to use a gasoline torch, and I guess it is not very common to use such torches in small towns. I have heard of them being used in Charlotte before. I have never seen them in use, until I was shown this .one, and how to use it. I was never called upon, in my 22 years’ practice, to take off that kind of paint before. I presume that kind of a torch would be more liable to set fire to a building than if the torch had not been used; yes, sir, likely it would. The flame went with a good deal of force, — with some force. If it got. in back of the — through the joints, and got in back of the galvanized iron, it would be right on the tinder box, I presume. * * I have burned the paint off two buildings in Charlotte; off two buildings in my 22 years’ experience. Two buildings, and this was one of them; one other besides this building. I burned off what there was, just a small portion of it. It was in front of a store where it had scaled. With the exception of one front of a store and this building, I had never done anything of that sort in 22 years.”
The front of this store was of solid iron.
Francis Horn was a painter, and worked for Mr. Sleater on this building, and was working on it when it took fire. • He testified:
“In this lamp, when full, I had a quart of gasoline. We put in a quart, and this air pump would force the air under the gasoline, and around in some way, so as to force it out the top. That would generate the gas, and it would be this gas that would burn. It would be hard to tell how long a flame that would make. We might pump it full, or as full as you could, and force through a flame five or six inches. The flame would depend upon how hard you work the pump. I suppose it is a good deal upon the same principle of the blow-pump used by jewelers in welding their jewelry. It creates a hot flame, in order to remove the paint, you would have to make this hot enough to blister the paint. I had been using the torch around the cornice from the beginning. Had been using it something over three weeks at the time of the fire. I found a place on the cornice where this galvanized iron was broken off. I found no places where the seams had opened; only where it had come clear off. *291There were two places, I believe, where it had come clear off. That was in behind the wood. I noticed places there where the sparrows had taken up trash or straw in the cornice. I found it there. I didn’t notice other places until after the fire. In the eagle, I believe, there was some which I discovered after the fire. I did not burn the paint off from those. * * * There were three torches used on the job. They were all gasoline torches. We used a gallon, or a little over, per day. We averaged a gallon per day during all the time. We kept the gasoline in the tower at the courthouse. We kept a five-gallon can of it. When we would use up five gallons, we would go and get it filled again, and bring.it up there, and put it in the tower of the courthouse, and use out of it until it was all gone. One of these lamps took two people to use it. It didn’t pump air in the same way as the one I used. They used a rubber pump, and I used a metal. It took one to hold, and the other to scrape off. They didn’t have to pump it. They pumped it full, and let it go. Would have to fill them very often; about four times a day.”
Philip Wareham was walking along the street just before the fire, saw Mr. Horn working with the blow lamp, and could-hear the noise of it upon the street.
Plaintiff introduced as a witness one Michael Wolf, a painter from Grand Rapids, who testified that—
“We use those lamps on any kind of a building, — on wooden buildings. Been in the habit of using them for the last 15 years, that I can remember. We keep them as a part of our outfit for work. We have got a half dozen in our store now for that purpose. I know of no other way of removing the paint from cornice work of a building, where it is sanded and it is flaky. This is the only proper way to do it as I know of, or anybody else that I heard of. Used them right along for 15 years every summer and spring. Generally carry a lamp right along with us. That is, the outside work. Sometimes use them on the inside, where there is paint to be burned off. I never heard of an accident occurring from the use of these lamps. I never had one, and I never heard of one. I don’t see any danger in them. They cannot explode. I would consider it perfectly safe to use one of those lamps for *292tlie purpose oí removing" paint. I know of no other way to remove it, unless they tear the cornice down and put on a new one. There would he no such thing as scraping it off, not in a building of this kind. It would take a man all his lifetime, and then he could not do it proper. By the use of these lamps, we do not heat the paint very hot. You have got to hold the lamp until the paint kind of bubbles, and you follow right along with the scraper, and take the paint off as you go along. You can go in carriage shops, or in any shops, and you will find them burning lamps. They use them in carriage shops for burning off old paint, — when the buggies crack and chip off, to blister it.”
On cross-examination, he testified:
“I burned' all the paint off a wooden building, and didn’t set it on tire. I did not think that a bit remarkable. A man has got to be careful. There is no more danger in burning it off than if you do not burn it off, unless a man is careless. That depends on the man, on a wooden building. Of course, we do not use an inexperienced man to burn off paint. If a man works alone, and nobody else around him, there might be danger, then, if he leaves the lamp on one spot, maybe 10 or 15 minutes. That makes it dangerous. It is dangerous if a man is inexperienced, and is using it on a wooden building. I loill admit that it is dangerous on any building where the flame is liable to come in contact with the wood, or liable to come in contact with trash or straw, or anything of that kind. There is danger, if you hold the torch 10 or 15 minutes. It is liable to set a fire on a frame house. * * * You can throw a flame eight inches out of the no/,/,le. It makes a roaring sound. During the last year I have burned paint off from about five houses, — this last summer, in Grand Bapids. I have no idea how many houses I have painted during last summer, — a good inany. We burned the paint off one house last year on Madison avenue, that belongs to Mr. Alexander Kennedy. We burned off some paint on the inside; burned the paint off four rooms. That is the only house toe burned off last-summer. It is a common thing to burn off the paint where it is necessary. It is necessary a good many times, but the people do not want to pay for doing it. They . like to have it done, all right, if we do it for nothing. *293Only burn the faint off one out of a hundred. I remember using these gasoline torches 14 years ago. That is the first I knew about them. I do not know how they removed the paint before that. They burned it off before I ever started to burn off. They removed it, before that, by setting it afire by turpentine, soaking it up. IJsed to use lye in taking paint off then, — rubbed the' lye over it, and scraped it off. You could not use lye on the cornices, because the lye gets into your eyes.”
One H. Bower, a witness for the plaintiff, testified that he had assisted in painting the courthouse, and that he saw the lamp described as having been used by Mr. Horn.
“I know when it was ordered; I guess, the first time it was filled. Fred Hill ordered it. I told him where to order it, and he sent and got it. It was the time that they burned off Jerry Mikesell’s front, or Lamb & Spencer’s now. I do not know whether three or four years ago, —two or three years ago; I could not say. That was an iron front. It was not galvanized iron. I had some experience here in the city myself in burning off paint when T went away. I burned off buggies, and some furni- * ture and doors. We used the lamp for that purpose. We used the hot iron some too, — blistered the paint. I worked in Chicago for seven years.
“Q. I)o you know of any way they employ for the purpose of removing paint off cornice work, and off buildings, where it is peeling, and it becomes necessary to remove the paint, except by the use of these lamps?
‘Li. No, sir; not successfully. They are used there among those painters almost constantly. Burning it off is the only practical way. We have taken it off with lye and varnish, and sometimes with naphtha and benzine. They are not using that as much at present; not as much as they are burning it off. That is the only proper way for taking it off. I do not think you could use lye effectually on the corriice of this building. Taking that paint off, in order to repaint it, by the use of one of these lamps, is the only way that I know of taking it off, and, in my opinion, it was a safe way to do it. I never knew of an accident occurring from the use of these lamps and removing paint in that way.”
*294On cross-examination he testified:
“I have used these torches to burn off paint in Chicago on Ex-Mayor Roche’s house; I think the fore part of last spring. There were six or eight men in the shop that were to work there. I used the burner myself, some of the time. • There were slide doors — folding doors — in the house, that had been painted a good many times; some of the front doors; and one of the front doors was burned off. We burned the iron railing of the steps off. We burned off the barn doors. We took them out of the building. Theyr were removed, and they were made over, and made into smaller doors. We burned them off inside the building. We took them inside, and burned them off. They were not hung in the building; they were off from the building. In addition to that, we burned off some from the wooden casing around the door or rope molding. Treated a number of houses in the city in that way. I couldn’t name the houses we have treated in that way. It is very seldom we know the names of people. . I could take you right to the house if I was there, but I couldn’t tell you the number. When in Chicago the last time, I worked for Mr. Widdon. He does the work for insurance companies. He does work for the Aetna and the Merchants’ Insurance Company in Chicago, and he does a good deal of fire work that way. Where the curtains, lots of times, a gas jet, where there were two windows together, or there was one window, where the gas jet was pretty close to the window, the window raised, and the curtains swing around, and catch fire, and burn the finish off from the casing, part of the casing would be charred; so you would have to put in a piece, and the -other part, to make it like, — have to take the finish off, •and make it all alike; and we use a burner of naphtha or benzine, or something or other, to take that finish off, to make like the new part. I could not give you any idea of the number I have treated in that way. I think we did ■a dozen jobs last summer that was burning a piece of work of the kind, and also papering. I have burned buggies off here in Charlotte. I cannot remember how many houses here. I think there is more risk where there is •fire around a building than as though there was not. ’There is some risk in burning paint off from a building; that is, more than there would be if you did not burn it off.”
*295Mr. Sleater was recalled as a witness for the plaintiff, and testified that he used, in removing paint, a heating apparatus of some kind, — sometimes a torch, and sometimes a charcoal box. On cross-examination, he testified:.
“During all my '25 years’ experience, I never removed paint" from the outside of a building- in Charlotte by gasoline torches. I have removed it off from doors on the outside of a building; just doors taken., off from a building. There is always more or less danger of fire. I know that gasoline is very explosive and exceedingly inflammable. It is about as dangerous as anything, as far as explosives is concerned. I do not know about the intensity of heat, but I premme it is about as hot as amy. It is volatile, and it generates gas very rapidly. The gas which it generates is exceedingly inflammable, and burns very rapidly. I have removed paint from buggy boxes and tires with gasoline torches, while the buggy was standing in the shop; put it in the shop, and applied the gasoline torch there.”
It conclusively appears that no such custom existed in Charlotte, nor do I think it can be called a custom in Grand Rapids, where Mr. Wolf admits he does not use it upon one house in a hundred. He is the only witness who testifies to its use upon wooden buildings, and he does not say whether such buildings upon which he used it were isolated or not. It may be entirely safe to use it upon buggies, doors, solid iron and brick buildings, or upon window and door frames set in solid brick walls, or fences, where there is nothing back of them for the flames to reach; but, to say that it is reasonably safe to use it upon wooden buildings, and upon dry timber covered with galvanized iron, is, in my judgment, contrary to reason. We know, from common experience, that shingles, clapboards, boards, and timbers will shrink and crack, and leave spaces through which a flame of this kind would instantly penetrate, and set fire to the cob- ^ webs, dust, and dry material within. From the garrets of many houses daylight can be seen through these cracks and crevices, under the eaves and around the *296cornice. It appears to me past belief that the municipality of Grand Rapids, or Chicago, or any city, would permit the use of this flame upon wooden buildings, or those covered, in whole or in part, with thin sheets of tin or iron, in thickly-settled localities. The danger of conflagration is too great. Such use is dangerous1 per se, and no amount of expert testimony can, in my judgment, justify a finding by court or jury that it is reasonably safe. Mr. Wolf, plaintiff's principal witness, says: “It is dangerous on any building where the flame is liable to come in contact with the wood.” Was not the flame liable to come in contact with the wood in this case? Even in the Church Case, hereinafter cited, a bucket of water was kept at hand to put out any fire which might be kindled by the flame. This, however, would T>e of little use if the fire was kindled within the walls. In this case, not even this precaution was taken. All the witnesses admit that it was dangerous, and increased the hazard from fire, and, even if it were customary, the unambiguous language of this contract is that the insured should not permit it. Not a single witness says that it did not increase the hazard. Is it reasonable even to suppose that the parties to this contract contemplated that the insurer should assume the risk of a flame — so hot that it would heat metal — being thrown upon the sides of this building, the interior of which was a mere tinder box? Such holding, it seems to me, is in clear violation of the terms of a contract in which there is no ambiguity, and which absolutely prohibits using, allowing, or keeping gasoline. Yet, courts are asked to-declare that this contract contemplated using it in its most dangerous form.
The only case cited, and we presume the only one that can be found, involving this method of removing paint, is that of the First Congregational Church v. Insurance Co., 19 L. R. A. 587, 158 Mass. 475. The provision of the policy involved in that case was that these inflammable *297articles should not be “kept or used by the insured on the premises insured.” The result in that case was the same as in this: the building was destroyed. In so far as that case appears to hold, even under the terms of that policy, that it was a question for the jury to determine, I cannot yield it my assent. The language of that policy, however, is not as strong as that of the policy here involved, since it did not contain the word “allowed.” I concur in the following language there used:
“Was a change of this kind, increasing the risk, with the knowledge, agency, and consent of the insured, an alteration of the ‘situation or circumstances affecting the risk/ within the meaning of those words in.the policies? Those words imply something of duration, and a casual change of a temporary character would not, ordinarily, render the policy void under this provision. But this change had existed continuously during the working hours of every day for nearly a month, and the work was not nearly' done when it was interrupted by the fire. We are of the opinion that the change of the condition was sufficiently long-continued to be deemed a change in the ‘situation or circumstances affecting the risk.’ In the case of Lyman v. Insurance Co., 14 Allen, 329, it was held that an alteration of a building which increased the risk for three weeks was enough to render the policy void under a similar clause.”
The editor of the Lawyers’ Reports Annotated, in a note to this case, says:
“ The facts of the above case are unusual, and the decision an important one in the law of fire insurance. The interpretation of the clause, as to the use of naphtha ‘on the premises/ establishes a precedent where there seems to have been none before.”
All the essential facts in the present case are undisputed, and the question was one of law for the court, and not of fact for the jury. In this connection I quote, with approval, the language of the court of appeals of New York, in Appleby v. Insurance Co., 54 N. Y. 260, where, under somewhat similar circumstances, it was *298strenuously insisted that the question was one of fact for the jury:
“As much as we venerate and respect the right of trial by jury, we are of opinion that the judges of the courts, while they may be supposed to have more learning in the law, are still able to comprehend an undisputed state of facts with as much intelligence as any jury that can ordinarily be impaneled.”
The court held that the facts in that case were, in law, a plain violation of the terms of the policy.
So, in Mack v. Insurance Co., 106 N. Y. 561, the court say:
“We have no difficulty in agreeing with the rules of law laid down by that court, but we are quite unable to concur in the view taken by it of the evidence. The provision of the policy governing the case is framed in plain, unambiguous language, and its object and design are reasonable, and free from any doubt. Certain conditions are very generally regarded by underwriters as largely increasing the hazards of insurance, and they, unless corresponding premiums are paid for the extra risks, are usually intended to be excluded from the obligation of the policy. Such are the conditions in reference to unoccupied houses, changes in the occupation from one kind of business to another more hazardous, the use of inflammable substances in buildings, and their occupation by carpenters, roofers, etc., for the purpose of making changes and alterations. These conditions, when plainly expressed in a policy, are binding upon the .parties, and should be enforced by coúrts, if the evidence brings the case clearly within their meaning and intent.”
In Liverpool & London & Globe Ins. Co. v. Gunther, 116 U. S. 128, it is said:
“One of the conditions of the policy is that, if the assured shall keep or use any of the prohibited articles without written permission, it shall be void. Another is that the articles named ‘are not to be stored, used, kept, or allowed on the above premises, temporarily or permanently, for sale or otherwise, unless with written permission indorsed on the policy,’ etc. A violation of these prohibitions, by any one permitted by the assured *299to occupy the premises, is a violation by the assured himself. The company stipulates that it will not assume the risk arising from the presente of the articles prohibited, and, if they are brought upon the premises in violation of the policy, by one in whose possession and control the latter have been placed by the insured, he assumes the risk which the company has refused to accept.”
The plaintiff does not claim that the agents of the county were ignorant of any of the terms of this policy. They were fully aware of them; this the law presumes; yet they chose to permit the application of this intense flame, the natural result of which was the destruction of their property, without even an examination, to determine whether it was probably safe to do so, without notice to their insurers, or any attempt to obtain their assent. The inside was a tinder box, and there were holes in the iron covering. I think this case is squarely within Liverpool & London & Globe Ins. Co. v. Gunther, supra.
3. I am of the opinion that a very damaging error was committed in admitting certain questions on the cross-examination of Mr. Row. The following will serve as illustrations:
“Q. Then if I, for any purpose, carry a bottle of ben-, zine into my house to use for some family use, and leave it there, or keep it there for that use,* my policy is absolutely void, under that clause, is it?”
“Q. Would you consider that a policy issued by your company, with this clause, that no benzine shall be kept or used on the premises, that if a person shall take a pint of benzine into their house, covered, by such a policy, for the purpose of Cleaning grease spots out of his clothing, would that void the policy?”
These questions involved pure conclusions of law. The last question did not correctly state the terms of the policy, because it left out the important term “allowed.” Furthermore, it allowed the jury to compare the occasional use of these articles, and a very common use, too, *300with the facts of the present case, a very unusual one, and to naturally say that, if the former one would not vitiate the policy, neither would the latter. Mr. Row had not been asked his opinion as to whether this policy was rendered void by the conduct of the insured; certainly, no one would claim that his opinion would have been competent; and yet he is required to give his opinion upon other issues not involved, and having no connection with the case upon trial.
The judgment should be reversed, and a new trial ordered.